--------------------------------------------------------------------------------

Exhibit 10.65
 
Base Contract for Sale and Purchase of Natural Gas
This Base Contract is entered into as of the following date:   May 12, 2009
 
The parties to this Base Contract are the following:
 

 
PARTY A (Seller)
ConocoPhillips Company and ConocoPhillips Alaska, Inc
 
PARTY NAME
 
PARTY B (Buyer)
Chugach Electric Association, Inc.
                 
700 G. St.
Anchorage, AK 99510
 
ADDRESS
 
5601 Electron Drive
Anchorage, AK  99519
       
BUSINESS WEBSITE
       
CEA 2009-01
 
CONTRACT NUMBER
 
_______
   
00-136-8265
 
D-U-N-S® NUMBER
 
_______
   
x         US FEDERAL:  73-0400345 (COP)
x         US FEDERAL:  94-2700433 (CPAI)
 
 
TAX ID NUMBERS
 
x        US FEDERAL:  _______
o         OTHER:
       
JURISDICTION OF ORGANIZATION
       
x        Corporation
o         Limited Partnership
o         LLP
o         LLC
o         Partnership
o         Other: __________
 
COMPANY TYPE
 
x        Corporation
o         Limited Partnership
o         LLP
o    LLC
o    Partnership
o    Other __________ 
       
GUARANTOR
(IF APPLICABLE)
       
 
CONTACT INFORMATION
                 
ATTN:  Cook Inlet Gas Marketing
     
ATTN:      Suzanne Gibson, Director, Energy Resources
   
TEL#:   (907) 265-1605
FAX#: (918) 662-6889
 
§ COMMERCIAL
 
TEL#:       (907) 762-4577
FAX# (907) 762-4688    
EMAIL:  Von.L.Huthins@ConocoPhillips.com
     
EMAIL:    Suzanne_Gibson@chugachelectric.com
                 
ATTN:        Cook Inlet Gas Control
     
ATTN:       Burke Wick, Director, System Control
   
TEL#:         (907) 263-4704
FAX#:  (918) 662-6895
 
§ SCHEDULING
 
TEL#:       (907) 762-4779
     
EMAIL:     Brandy.Ostrinski@ConocoPhillips.com
     
EMAIL:   Burke_Wick@chugachelectric.com
                 
ATTN:  ____________
 
§ CONTRACT
 
ATTN:       General Counsel
   
TEL#:   ____________
FAX#:    ____________
 
 AND LEGAL
 
TEL#:        ___________
FAX#:  ___________    
EMAIL:
 
 NOTICES
 
EMAIL:
                 
ATTN:    ____________
     
ATTN:        ___________
   
TEL#:    ____________
FAX#:    ____________
 
§   CREDIT
 
TEL#:         ___________
FAX#:   ___________
   
EMAIL:
     
EMAIL:
                 
ATTN:        Cook Inlet Gas Control
 
§   TRANSACTION
 
ATTN:      Suzanne Gibson, Director, Energy Resources
   
TEL#:        (907) 263-4704
FAX#:  (918) 662-6895
 
CONFIRMATIONS
 
TEL#:      (907) 762-4577
     
EMAIL:    Brandy.Ostrinski@ConocoPhillips.com
     
EMAIL:   Suzanne_Gibson@chugachelectric.com
                     
ACCOUNTING INFORMATION
                 
ATTN:      Revenue Alaska
 
§ INVOICES
 
ATTN:     Chugach Electric Association, Inc.
   
TEL#:       918-661-1649
FAX#:   918-6625453
 
§ PAYMENTS
 
TEL#:      907-762-4369
     
EMAIL:  Toni.M.Glass@conocophillips.com
 
§ SETTLEMENTS
 
EMAIL: Marina_Mccoy-Casey@chugachelectric.com
                 
BANK:     Bank One
   
WIRE TRANSFER
 
BANK:    FNB of A
     
ABA:       071000013
ACCT:         643625114
 
NUMBERS
 
ABA:       125200060
ACCT:   1104751     
OTHER DETAILS:
 
(IF APPLICABLE)
 
OTHER DETAILS:
                     
BANK:    Bank One
       
BANK:     FNB of A
     
ABA:      071000013
ACCT:         643625114
 
ACH NUMBERS
 
ABA:       125200060
ACCT:   1104751    
OTHER DETAILS:
 
 (IF APPLICABLE)
 
OTHER DETAILS:
                 
ATTN:    __________________
ADDRESS:    ______________
 
CHECKS
(IF APPLICABLE)
 
ATTN:            Marina McCoy-Casey
ADDRESS:    5601 Electron Drive Anchorage, AK 99519
 

 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
 

--------------------------------------------------------------------------------

 
 
Base Contract for Sale and Purchase of Natural Gas
(Continued)
 
This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board.  The parties hereby agree to the following
provisions offered in said General Terms and Conditions.  In the event the
parties fail to check a box, the specified default provision shall
apply.  Select the appropriate box(es) from each section:
 
 
Section 1.2
Transaction Procedure
 
o     Oral (default)
OR
x    Written
 
 
Section 10.2
Additional
Events of
 
x   No Additional Events of Default (default)
 
o   Indebtedness Cross Default
 
Section 2.7
Confirm Deadline
 
o     2 Business Days after receipt (default)
OR
x    10  Business Days after receipt
 
Default
 
o    Party A:  __________________
 
o    Party B:  __________________
 
o    Transactional Cross Default
Specified Transactions:
 
 
Section 2.8
Confirming Party
x    Seller (default)
OR
o    Buyer
OR
o
     
 
Section 3.2
Performance Obligation
 
o    Cover Standard (default)
OR
o    Spot Price Standard
OR
x   Special Provisions Section 16.2
 
 
 
Section 10.3.1
Early Termination Damages
 
x   Early Termination Damages Apply (default)
 
OR
 
o   Early Termination Damages Do Not Apply
Note: The following Spot Price Publication applies to both of the immediately
preceding.
 
 
Section 10.3.2
 
o   Other Agreement Setoffs Apply (default)
 
Section 2.31
Spot Price
Publication
 
x   Gas Daily Midpoint (default)
OR
o
 
Other
Agreement
Setoffs
o   Bilateral (default)
 
o   Triangular
 
Section 6
Taxes
 
o    Buyer Pays At and After Delivery Point (default)
OR
x   Seller Pays Before and At Delivery Point
   
OR
 
x   Other Agreement Setoffs Do Not Apply
 
Section 7.2
Payment Date
 
 
x    25th Day of Month following Month of
delivery (default)
OR
o    Day of Month following Month of delivery
 
 
Section 15.5
Choice Of Law
 
Alaska                                                      
 
Section 7.2
Method of Payment
 
x   Wire transfer (default)
o    Automated Clearinghouse Credit (ACH)
o    Check
 
 
Section 15.10
Confidentiality
 
o            Confidentiality applies (default)
OR
x            Confidentiality does not apply
 
Section 7.7
Netting
 
x    Netting applies (default)
OR
o     Netting does not apply
     

x Special Provisions Number of sheets attached:    10 pages
o Addendum(s):

 
IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.
 
ConocoPhillips Company
PARTY NAME
Chugach Electric Association, Inc.
         
By
/s/ J.L. Bowles
SIGNATURE
By
/s/ Bradley Evans
J. L.  Bowles
PRINTED NAME
Bradley Evans
Vice President
TITLE
CEO
ConocoPhillips Alaska Inc.
PARTY NAME
         
By:
/s/ J. L. Bowles
SIGNATURE
 
J. L. Bowles
PRINTED NAME
 
President
TITLE
 

 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006



 
Page 2 of 23

--------------------------------------------------------------------------------

 
 
General Terms and Conditions
Base Contract for Sale and Purchase of Natural Gas
 
SECTION 1.     PURPOSE AND PROCEDURES


1.1.              These General Terms and Conditions are intended to facilitate
purchase and sale transactions of Gas on a Firm or Interruptible basis.  "Buyer"
refers to the party receiving Gas and "Seller" refers to the party delivering
Gas.  The entire agreement between the parties shall be the Contract as defined
in Section 2.9.


The parties have selected either the “Oral Transaction Procedure” or the
“Written Transaction Procedure” as indicated on the Base Contract.


Oral Transaction Procedure:


1.2.             The parties will use the following Transaction Confirmation
procedure.  Any Gas purchase and sale transaction may be effectuated in an EDI
transmission or telephone conversation with the offer and acceptance
constituting the agreement of the parties.  The parties shall be legally bound
from the time they so agree to transaction terms and may each rely thereon.  Any
such transaction shall be considered a “writing” and to have been
“signed”.  Notwithstanding the foregoing sentence, the parties agree that
Confirming Party shall, and the other party may, confirm a telephonic
transaction by sending the other party a Transaction Confirmation by facsimile,
EDI or mutually agreeable electronic means within three Business Days of a
transaction covered by this Section 1.2 (Oral Transaction Procedure) provided
that the failure to send a Transaction Confirmation shall not invalidate the
oral agreement of the parties.  Confirming Party adopts its confirming
letterhead, or the like, as its signature on any Transaction Confirmation as the
identification and authentication of Confirming Party.  If the Transaction
Confirmation contains any provisions other than those relating to the commercial
terms of the transaction (i.e., price, quantity, performance obligation,
delivery point, period of delivery and/or transportation conditions), which
modify or supplement the Base Contract or General Terms and Conditions of this
Contract (e.g., arbitration or additional representations and warranties), such
provisions shall not be deemed to be accepted pursuant to Section 1.3 but must
be expressly agreed to by both parties; provided that the foregoing shall not
invalidate any transaction agreed to by the parties.


Written Transaction Procedure:


1.2.             The parties will use the following Transaction Confirmation
procedure.  Should the parties come to an agreement regarding a Gas purchase and
sale transaction for a particular Delivery Period, the Confirming Party shall,
and the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement.  The parties acknowledge that their agreement
will not be binding until the exchange of nonconflicting Transaction
Confirmations or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.


1.3.              If a sending party's Transaction Confirmation is materially
different from the receiving party's understanding of the agreement referred to
in Section 1.2, such receiving party shall notify the sending party via
facsimile, EDI or mutually agreeable electronic means by the Confirm Deadline,
unless such receiving party has previously sent a Transaction Confirmation to
the sending party.  The failure of the receiving party to so notify the sending
party in writing by the Confirm Deadline constitutes the receiving party's
agreement to the terms of the transaction described in the sending party's
Transaction Confirmation.  If there are any material differences between timely
sent Transaction Confirmations governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations.  In the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contract, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.


1.4.              The parties agree that each party may electronically record
all telephone conversations with respect to this Contract between their
respective employees, without any special or further notice to the other
party.  Each party shall obtain any necessary consent of its agents and
employees to such recording.  Where the parties have selected the Oral
Transaction Procedure in Section 1.2 of the Base Contract, the parties agree not
to contest the validity or enforceability of telephonic recordings entered into
in accordance with the requirements of this Base Contract.


SECTION 2.     DEFINITIONS


The terms set forth below shall have the meaning ascribed to them below.  Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.


2.1.              “Additional Event of Default” shall mean Transactional Cross
Default or Indebtedness Cross Default, each as and if selected by the parties
pursuant to the Base Contract.


2.2.              “Affiliate” shall mean, in relation to any person, any entity
controlled, directly or indirectly, by the person, any entity that controls,
directly or indirectly, the person or any entity directly or indirectly under
common control with the person.  For this purpose, “control” of any entity or
person means ownership of at least 50 percent of the voting power of the entity
or person.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 3 of 23

--------------------------------------------------------------------------------

 
 
2.3.              “Alternative Damages” shall mean such damages, expressed in
dollars or dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.


2.4.              "Base Contract" shall mean a contract executed by the parties
that incorporates these General Terms and Conditions by reference; that
specifies the agreed selections of provisions contained herein; and that sets
forth other information required herein and any Special Provisions and
addendum(s) as identified on page one.


2.5.              "British thermal unit" or "Btu" shall mean the International
BTU, which is also called the Btu (IT).


2.6.              "Business Day(s)" shall mean Monday through Friday, excluding
Federal Banking Holidays for transactions in the U.S.


2.7.              "Confirm Deadline" shall mean 5:00 p.m. in the receiving
party's time zone on the second Business Day following the Day a Transaction
Confirmation is received or, if applicable, on the Business Day agreed to by the
parties in the Base Contract; provided, if the Transaction Confirmation is time
stamped after 5:00 p.m. in the receiving party's time zone, it shall be deemed
received at the opening of the next Business Day.


2.8.              "Confirming Party" shall mean the party designated in the Base
Contract to prepare and forward Transaction Confirmations to the other party.


2.9.              "Contract" shall mean the legally-binding relationship
established by (i) the Base Contract, (ii) any and all binding Transaction
Confirmations and (iii) where the parties have selected the Oral Transaction
Procedure in Section 1.2 of the Base Contract, any and all transactions that the
parties have entered into through an EDI transmission or by telephone, but that
have not been confirmed in a binding Transaction Confirmation, all of which
shall form a single integrated agreement between the parties.


2.10.            "Contract Price" shall mean the amount expressed in U.S.
Dollars per MMBtu to be paid by Buyer to Seller for the purchase of Gas as
agreed to by the parties in a transaction.


2.11.            "Contract Quantity" shall mean the quantity of Gas to be
delivered and taken as agreed to by the parties in a transaction.


2.12.            "Cover Standard", as referred to in Section 3.2, shall mean
that if there is an unexcused failure to take or deliver any quantity of Gas
pursuant to this Contract, then the performing party shall use commercially
reasonable efforts to (i) if Buyer is the performing party, obtain Gas, (or an
alternate fuel if elected by Buyer and replacement Gas is not available), or
(ii) if Seller is the performing party, sell Gas, in either case, at a price
reasonable for the delivery or production area, as applicable, consistent
with:  the amount of notice provided by the nonperforming party; the immediacy
of the Buyer's Gas consumption needs or Seller's Gas sales requirements, as
applicable; the quantities involved; and the anticipated length of failure by
the nonperforming party.


2.13.            "Credit Support Obligation(s)” shall mean any obligation(s) to
provide or establish credit support for, or on behalf of, a party to this
Contract such as cash, an irrevocable standby letter of credit, a margin
agreement, a prepayment, a security interest in an asset, guaranty, or other
good and sufficient security of a continuing nature.


2.14.            "Day" shall mean a period of 24 consecutive hours, coextensive
with a "day" as defined by the Receiving Transporter in a particular
transaction.


2.15.            "Delivery Period" shall be the period during which deliveries
are to be made as agreed to by the parties in a transaction.


2.16.            "Delivery Point(s)" shall mean such point(s) as are agreed to
by the parties in a transaction.


2.17.            "EDI" shall mean an electronic data interchange pursuant to an
agreement entered into by the parties, specifically relating to the
communication of Transaction Confirmations under this Contract.


2.18.            "EFP" shall mean the purchase, sale or exchange of natural Gas
as the "physical" side of an exchange for physical transaction involving gas
futures contracts.  EFP shall incorporate the meaning and remedies of "Firm",
provided that a party’s excuse for nonperformance of its obligations to deliver
or receive Gas will be governed by the rules of the relevant futures exchange
regulated under the Commodity Exchange Act.


2.19.           "Firm" shall mean that either party may interrupt its
performance without liability only to the extent that such performance is
prevented for reasons of Force Majeure; provided, however, that during Force
Majeure interruptions, the party invoking Force Majeure may be responsible for
any Imbalance Charges as set forth in Section 4.3 related to its interruption
after the nomination is made to the Transporter and until the change in
deliveries and/or receipts is confirmed by the Transporter.


2.20.            "Gas" shall mean any mixture of hydrocarbons and noncombustible
gases in a gaseous state consisting primarily of methane.


2.21.            “Guarantor” shall mean any entity that has provided a guaranty
of the obligations of a party hereunder.


2.22.            "Imbalance Charges" shall mean any fees, penalties, costs or
charges (in cash or in kind) assessed by a Transporter for failure to satisfy
the Transporter's balance and/or nomination requirements.


2.23.            “Indebtedness Cross Default” shall mean if selected on the Base
Contract by the parties with respect to a party, that it or its Guarantor, if
any, experiences a default, or similar condition or event however therein
defined, under one or more agreements or instruments, individually or
collectively, relating to indebtedness (such indebtedness to include any
obligation whether present or future, contingent or otherwise, as principal or
surety or otherwise) for the payment or repayment of borrowed money in an
aggregate amount greater than the threshold specified in the Base Contract with
respect to such party or its Guarantor, if any, which results in such
indebtedness becoming immediately due and payable.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 4 of 23

--------------------------------------------------------------------------------

 
 
2.24.            "Interruptible" shall mean that either party may interrupt its
performance at any time for any reason, whether or not caused by an event of
Force Majeure, with no liability, except such interrupting party may be
responsible for any Imbalance Charges as set forth in Section 4.3 related to its
interruption after the nomination is made to the Transporter and until the
change in deliveries and/or receipts is confirmed by Transporter.


2.25.            "MMBtu" shall mean one million British thermal units, which is
equivalent to one dekatherm.


2.26.            "Month" shall mean the period beginning on the first Day of the
calendar month and ending immediately prior to the commencement of the first Day
of the next calendar month.


2.27.            "Payment Date" shall mean a date, as indicated on the Base
Contract, on or before which payment is due Seller for Gas received by Buyer in
the previous Month.


2.28.            "Receiving Transporter" shall mean the Transporter receiving
Gas at a Delivery Point, or absent such receiving Transporter, the Transporter
delivering Gas at a Delivery Point.


2.29.            "Scheduled Gas" shall mean the quantity of Gas confirmed by
Transporter(s) for movement, transportation or management.


2.30.            “Specified Transaction(s)” shall mean any other transaction or
agreement between the parties for the purchase, sale or exchange of physical
Gas, and any other transaction or agreement identified as a Specified
Transaction under the Base Contract.


2.31.            "Spot Price " as referred to in Section 3.2 shall mean the
price listed in the publication indicated on the Base Contract, under the
listing applicable to the geographic location closest in proximity to the
Delivery Point(s) for the relevant Day; provided, if there is no single price
published for such location for such Day, but there is published a range of
prices, then the Spot Price shall be the average of such high and low
prices.  If no price or range of prices is published for such Day, then the Spot
Price shall be the average of the following: (i) the price (determined as stated
above) for the first Day for which a price or range of prices is published that
next precedes the relevant Day; and (ii) the price (determined as stated above)
for the first Day for which a price or range of prices is published that next
follows the relevant Day.


2.32.            "Transaction Confirmation" shall mean a document, similar to
the form of Exhibit A, setting forth the terms of a transaction formed pursuant
to Section 1 for a particular Delivery Period.


2.33.            “Transactional Cross Default” shall mean if selected on the
Base Contract by the parties with respect to a party, that it shall be in
default, however therein defined, under any Specified Transaction.


2.34.            “Termination Option” shall mean the option of either party to
terminate a transaction in the event that the other party fails to perform a
Firm obligation to deliver Gas in the case of Seller or to receive Gas in the
case of Buyer for a designated number of days during a period as specified on
the applicable Transaction Confirmation.


2.35.            "Transporter(s)" shall mean all Gas gathering or pipeline
companies, or local distribution companies, acting in the capacity of a
transporter, transporting Gas for Seller or Buyer upstream or downstream,
respectively, of the Delivery Point pursuant to a particular transaction.


SECTION 3.    PERFORMANCE OBLIGATION


3.1.              Seller agrees to sell and deliver, and Buyer agrees to receive
and purchase, the Contract Quantity for a particular transaction in accordance
with the terms of the Contract.  Sales and purchases will be on a Firm or
Interruptible basis, as agreed to by the parties in a transaction.


The parties have selected either the “Cover Standard” or the “Spot Price
Standard” as indicated on the Base Contract.


Cover Standard:


3.2.              The sole and exclusive remedy of the parties in the event of a
breach of a Firm obligation to deliver or receive Gas shall be recovery of the
following: (i) in the event of a breach by Seller on any Day(s), payment by
Seller to Buyer in an amount equal to the positive difference, if any, between
the purchase price paid by Buyer utilizing the Cover Standard and the Contract
Price, adjusted for commercially reasonable differences in transportation costs
to or from the Delivery Point(s), multiplied by the difference between the
Contract Quantity and the quantity actually delivered by Seller for such Day(s)
excluding any quantity for which no replacement is available; or (ii) in the
event of a breach by Buyer on any Day(s), payment by Buyer to Seller in the
amount equal to the positive difference, if any, between the Contract Price and
the price received by Seller utilizing the Cover Standard for the resale of such
Gas, adjusted for commercially reasonable differences in transportation costs to
or from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually taken by Buyer for such Day(s) excluding any
quantity for which no sale is available; and (iii) in the event that Buyer has
used commercially reasonable efforts to replace the Gas or Seller has used
commercially reasonable efforts to sell the Gas to a third party, and no such
replacement or sale is available for all or any portion of the Contract Quantity
of Gas, then in addition to (i) or (ii) above, as applicable, the sole and
exclusive remedy of the performing party with respect to the Gas not replaced or
sold shall be an amount equal to any unfavorable difference between the Contract
Price and the Spot Price, adjusted for such transportation to the applicable
Delivery Point, multiplied by the quantity of such Gas not replaced or
sold.  Imbalance Charges shall not be recovered under this Section 3.2, but
Seller and/or Buyer shall be responsible for Imbalance Charges, if any, as
provided in Section 4.3.  The amount of such unfavorable difference shall be
payable five Business Days after presentation of the performing party’s invoice,
which shall set forth the basis upon which such amount was calculated.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 5 of 23

--------------------------------------------------------------------------------

 
 
Spot Price Standard:


3.2.           The sole and exclusive remedy of the parties in the event of a
breach of a Firm obligation to deliver or receive Gas shall be recovery of the
following: (i) in the event of a breach by Seller on any Day(s), payment by
Seller to Buyer in an amount equal to the difference between the Contract
Quantity and the actual quantity delivered by Seller and received by Buyer for
such Day(s), multiplied by the positive difference, if any, obtained by
subtracting the Contract Price from the Spot Price; or (ii) in the event of a
breach by Buyer on any Day(s), payment by Buyer to Seller in an amount equal to
the difference between the Contract Quantity and the actual quantity delivered
by Seller and received by Buyer for such Day(s), multiplied by the positive
difference, if any, obtained by subtracting the applicable Spot Price from the
Contract Price.  Imbalance Charges shall not be recovered under this Section
3.2, but Seller and/or Buyer shall be responsible for Imbalance Charges, if any,
as provided in Section 4.3.  The amount of such unfavorable difference shall be
payable five Business Days after presentation of the performing party’s invoice,
which shall set forth the basis upon which such amount was calculated.


3.3.              Notwithstanding Section 3.2, the parties may agree to
Alternative Damages in a Transaction Confirmation executed in writing by both
parties.


3.4.              In addition to Sections 3.2 and 3.3, the parties may provide
for a Termination Option in a Transaction Confirmation executed in writing by
both parties.  The Transaction Confirmation containing the Termination Option
will designate the length of nonperformance triggering the Termination Option
and the procedures for exercise thereof, how damages for nonperformance will be
compensated, and how liquidation costs will be calculated.


SECTION 4.    TRANSPORTATION, NOMINATIONS, AND IMBALANCES


4.1.              Seller shall have the sole responsibility for transporting the
Gas to the Delivery Point(s).  Buyer shall have the sole responsibility for
transporting the Gas from the Delivery Point(s).


4.2.              The parties shall coordinate their nomination activities,
giving sufficient time to meet the deadlines of the affected
Transporter(s).  Each party shall give the other party timely prior Notice,
sufficient to meet the requirements of all Transporter(s) involved in the
transaction, of the quantities of Gas to be delivered and purchased each
Day.  Should either party become aware that actual deliveries at the Delivery
Point(s) are greater or lesser than the Scheduled Gas, such party shall promptly
notify the other party.


4.3.              The parties shall use commercially reasonable efforts to avoid
imposition of any Imbalance Charges.  If Buyer or Seller receives an invoice
from a Transporter that includes Imbalance Charges, the parties shall determine
the validity as well as the cause of such Imbalance Charges.  If the Imbalance
Charges were incurred as a result of Buyer’s receipt of quantities of Gas
greater than or less than the Scheduled Gas, then Buyer shall pay for such
Imbalance Charges or reimburse Seller for such Imbalance Charges paid by
Seller.  If the Imbalance Charges were incurred as a result of Seller’s delivery
of quantities of Gas greater than or less than the Scheduled Gas, then Seller
shall pay for such Imbalance Charges or reimburse Buyer for such Imbalance
Charges paid by Buyer.


SECTION 5.    QUALITY AND MEASUREMENT


All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter.  The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry.  Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.


SECTION 6.    TAXES


The parties have selected either “Buyer Pays At and After Delivery Point” or
“Seller Pays Before and At Delivery Point” as indicated on the Base Contract.


Buyer Pays At and After Delivery Point:


Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s).  Buyer shall pay or cause to
be paid all Taxes on or with respect to the Gas at the Delivery Point(s) and all
Taxes after the Delivery Point(s).  If a party is required to remit or pay Taxes
that are the other party’s responsibility hereunder, the party responsible for
such Taxes shall promptly reimburse the other party for such Taxes.  Any party
entitled to an exemption from any such Taxes or charges shall furnish the other
party any necessary documentation thereof.


Seller Pays Before and At Delivery Point:


Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s).  Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s).  If a party is required to remit or pay
Taxes that are the other party’s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes.  Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other party any necessary documentation thereof.


SECTION 7.     BILLING, PAYMENT, AND AUDIT


7.1.              Seller shall invoice Buyer for Gas delivered and received in
the preceding Month and for any other applicable charges, providing supporting
documentation acceptable in industry practice to support the amount charged.  If
the actual quantity delivered is not known by the billing date, billing will be
prepared based on the quantity of Scheduled Gas.  The invoiced quantity will
then be adjusted to the actual quantity on the following Month's billing or as
soon thereafter as actual delivery information is available.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 6 of 23

--------------------------------------------------------------------------------

 
 
7.2.              Buyer shall remit the amount due under Section 7.1 in the
manner specified in the Base Contract, in immediately available funds, on or
before the later of the Payment Date or 10 Days after receipt of the invoice by
Buyer; provided that if the Payment Date is not a Business Day, payment is due
on the next Business Day following that date.  In the event any payments are due
Buyer hereunder, payment to Buyer shall be made in accordance with this Section
7.2.


7.3.              In the event payments become due pursuant to Sections 3.2 or
3.3, the performing party may submit an invoice to the nonperforming party for
an accelerated payment setting forth the basis upon which the invoiced amount
was calculated.  Payment from the nonperforming party will be due five Business
Days after receipt of invoice.


7.4.              If the invoiced party, in good faith, disputes the amount of
any such invoice or any part thereof, such invoiced party will pay such amount
as it concedes to be correct; provided, however, if the invoiced party disputes
the amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed without undue delay.  In the
event the parties are unable to resolve such dispute, either party may pursue
any remedy available at law or in equity to enforce its rights pursuant to this
Section.


7.5.              If the invoiced party fails to remit the full amount payable
when due, interest on the unpaid portion shall accrue from the date due until
the date of payment at a rate equal to the lower of (i) the then-effective prime
rate of interest published under "Money Rates" by The Wall Street Journal, plus
two percent per annum; or (ii) the maximum applicable lawful interest rate.


7.6.              A party shall have the right, at its own expense, upon
reasonable Notice and at reasonable times, to examine and audit and to obtain
copies of the relevant portion of the books, records, and telephone recordings
of the other party only to the extent reasonably necessary to verify the
accuracy of any statement, charge, payment, or computation made under the
Contract.  This right to examine, audit, and to obtain copies shall not be
available with respect to proprietary information not directly relevant to
transactions under this Contract.  All invoices and billings shall be
conclusively presumed final and accurate and all associated claims for under- or
overpayments shall be deemed waived unless such invoices or billings are
objected to in writing, with adequate explanation and/or documentation, within
two years after the Month of Gas delivery.  All retroactive adjustments under
Section 7 shall be paid in full by the party owing payment within 30 Days of
Notice and substantiation of such inaccuracy.


7.7.              Unless the parties have elected on the Base Contract not to
make this Section 7.7 applicable to this Contract, the parties shall net all
undisputed amounts due and owing, and/or past due, arising under the Contract
such that the party owing the greater amount shall make a single payment of the
net amount to the other party in accordance with Section 7; provided that no
payment required to be made pursuant to the terms of any Credit Support
Obligation or pursuant to Section 7.3 shall be subject to netting under this
Section.  If the parties have executed a separate netting agreement, the terms
and conditions therein shall prevail to the extent inconsistent herewith.


SECTION 8.      TITLE, WARRANTY, AND INDEMNITY


8.1.              Unless otherwise specifically agreed, title to the Gas shall
pass from Seller to Buyer at the Delivery Point(s).  Seller shall have
responsibility for and assume any liability with respect to the Gas prior to its
delivery to Buyer at the specified Delivery Point(s).  Buyer shall have
responsibility for and assume any liability with respect to said Gas after its
delivery to Buyer at the Delivery Point(s).


8.2.              Seller warrants that it will have the right to convey and will
transfer good and merchantable title to all Gas sold hereunder and delivered by
it to Buyer, free and clear of all liens, encumbrances, and claims.  EXCEPT AS
PROVIDED IN THIS SECTION 8.2 AND IN SECTION 15.8, ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE, ARE DISCLAIMED.


8.3.              Seller agrees to indemnify Buyer and save it harmless from all
losses, liabilities or claims including reasonable attorneys' fees and costs of
court ("Claims"), from any and all persons, arising from or out of claims of
title, personal injury (including death) or property damage from said Gas or
other charges thereon which attach before title passes to Buyer.  Buyer agrees
to indemnify Seller and save it harmless from all Claims, from any and all
persons, arising from or out of claims regarding payment, personal injury
(including death) or property damage from said Gas or other charges thereon
which attach after title passes to Buyer.


8.4.              The parties agree that the delivery of and the transfer of
title to all Gas under this Contract shall take place within the Customs
Territory of the United States (as defined in general note 2 of the Harmonized
Tariff Schedule of the United States 19 U.S.C. §1202, General Notes, page
3);  provided, however, that in the event Seller took title to the Gas outside
the Customs Territory of the United States, Seller represents and warrants that
it is the importer of record for all Gas entered and delivered into the United
States, and shall be responsible for entry and entry summary filings as well as
the payment of duties, taxes and fees, if any, and all applicable record keeping
requirements.


8.5.              Notwithstanding the other provisions of this Section 8, as
between Seller and Buyer, Seller will be liable for all Claims to the extent
that such arise from the failure of Gas delivered by Seller to meet the quality
requirements of Section 5.


SECTION 9.     NOTICES


9.1.              All Transaction Confirmations, invoices, payment instructions,
and other communications made pursuant to the Base Contract ("Notices") shall be
made to the addresses specified in writing by the respective parties from time
to time.


9.2.              All Notices required hereunder shall be in writing and may be
sent by facsimile or mutually acceptable electronic means, a nationally
recognized overnight courier service, first class mail or hand delivered.


9.3.              Notice shall be given when received on a Business Day by the
addressee.  In the absence of proof of the actual receipt date, the following
presumptions will apply.  Notices sent by facsimile shall be deemed to have been
received upon the sending party's receipt of its facsimile machine's
confirmation of successful transmission.  If the day on which such facsimile is
received is not a Business Day or is after five p.m. on a Business Day, then
such facsimile shall be deemed to have been received on the next following
Business Day.  Notice by overnight mail or courier shall be deemed to have been
received on the next Business Day after it was sent or such earlier time as is
confirmed by the receiving party.  Notice via first class mail shall be
considered delivered five Business Days after mailing.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 7 of 23

--------------------------------------------------------------------------------

 
 
9.4.              The party receiving a commercially acceptable Notice of change
in payment instructions or other payment information shall not be obligated to
implement such change until ten Business Days after receipt of such Notice.


SECTION 10.  FINANCIAL RESPONSIBILITY


10.1.           If either party (“X”) has reasonable grounds for insecurity
regarding the performance of any obligation under this Contract (whether or not
then due) by the other party (“Y”) (including, without limitation, the
occurrence of a material change in the creditworthiness of Y or its Guarantor,
if applicable), X may demand Adequate Assurance of Performance.  “Adequate
Assurance of Performance” shall mean sufficient security in the form, amount,
for a term, and from an issuer, all as reasonably acceptable to X, including,
but not limited to cash, a standby irrevocable letter of credit, a prepayment, a
security interest in an asset or guaranty.  Y hereby grants to X a continuing
first priority security interest in, lien on, and right of setoff against all
Adequate Assurance of Performance in the form of cash transferred by Y to X
pursuant to this Section 10.1.  Upon the return by X to Y of such Adequate
Assurance of Performance, the security interest and lien granted hereunder on
that Adequate Assurance of Performance shall be released automatically and, to
the extent possible, without any further action by either party.


10.2.            In the event (each an "Event of Default") either party (the
"Defaulting Party") or its Guarantor shall: (i) make an assignment or any
general arrangement for the benefit of creditors; (ii) file a petition or
otherwise commence, authorize, or acquiesce in the commencement of a proceeding
or case under any bankruptcy or similar law for the protection of creditors or
have such petition filed or proceeding commenced against it; (iii) otherwise
become bankrupt or insolvent (however evidenced); (iv) be unable to pay its
debts as they fall due; (v) have a receiver, provisional liquidator,
conservator, custodian, trustee or other similar official appointed with respect
to it or substantially all of its assets; (vi) fail to perform any obligation to
the other party with respect to any Credit Support Obligations relating to the
Contract; (vii) fail to give Adequate Assurance of Performance under Section
10.1 within 48 hours but at least one  Business Day of a written request by the
other party; (viii) not have paid any amount due the other party hereunder on or
before the second Business Day following written Notice that such payment is
due; or ix) be the affected party with respect to any Additional Event of
Default; then the other party (the "Non-Defaulting Party") shall have the right,
at its sole election, to immediately withhold and/or suspend deliveries or
payments upon Notice and/or to terminate and liquidate the transactions under
the Contract, in the manner provided in Section 10.3, in addition to any and all
other remedies available hereunder.


10.3.            If an Event of Default has occurred and is continuing, the
Non-Defaulting Party shall have the right, by Notice to the Defaulting Party, to
designate a Day, no earlier than the Day such Notice is given and no later than
20 Days after such Notice is given, as an early termination date (the “Early
Termination Date”) for the liquidation and termination pursuant to Section
10.3.1 of all transactions under the Contract, each a “Terminated
Transaction”.  On the Early Termination Date, all transactions will terminate,
other than those transactions, if any, that may not be liquidated and terminated
under applicable law (“Excluded Transactions”), which Excluded Transactions must
be liquidated and terminated as soon thereafter as is legally permissible, and
upon termination shall be a Terminated Transaction and be valued consistent with
Section 10.3.1 below.  With respect to each Excluded Transaction, its actual
termination date shall be the Early Termination Date for purposes of Section
10.3.1.


The parties have selected either “Early Termination Damages Apply” or “Early
Termination Damages Do Not Apply” as indicated on the Base Contract.


Early Termination Damages Apply:


10.3.1.        As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, (i) the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract and (ii) the Market Value,
as defined below, of each Terminated Transaction.  The Non-Defaulting Party
shall (x) liquidate and accelerate each Terminated Transaction at its Market
Value, so that each amount equal to the difference between such Market Value and
the Contract Value, as defined below, of such Terminated Transaction(s) shall be
due to the Buyer under the Terminated Transaction(s) if such Market Value
exceeds the Contract Value and to the Seller if the opposite is the case; and
(y) where appropriate, discount each amount then due under clause (x) above to
present value in a commercially reasonable manner as of the Early Termination
Date (to take account of the period between the date of liquidation and the date
on which such amount would have otherwise been due pursuant to the relevant
Terminated Transactions).


For purposes of this Section 10.3.1, “Contract Value” means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and “Market Value” means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non-Defaulting Party
in a commercially reasonable manner.  To ascertain the Market Value, the
Non-Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third-party offers, all adjusted for the
length of the term and differences in transportation costs.  A party shall not
be required to enter into a replacement transaction(s) in order to determine the
Market Value.  Any extension(s) of the term of a transaction to which parties
are not bound as of the Early Termination Date (including but not limited to
“evergreen provisions”) shall not be considered in determining Contract Values
and Market Values.  For the avoidance of doubt, any option pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values.  The rate of interest used in
calculating net present value shall be determined by the Non-Defaulting Party in
a commercially reasonable manner.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 8 of 23

--------------------------------------------------------------------------------

 
 
Early Termination Damages Do Not Apply:


10.3.1.        As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.


The parties have selected either “Other Agreement Setoffs Apply” or “Other
Agreement Setoffs Do Not Apply” as indicated on the Base Contract.


Other Agreement Setoffs Apply:


Bilateral Setoff Option:


10.3.2.        The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”).  At its sole option and
without prior Notice to the Defaulting Party, the Non-Defaulting Party is hereby
authorized to setoff any Net Settlement Amount against (i) any margin or other
collateral held by a party in connection with any Credit Support Obligation
relating to the Contract; and  (ii) any amount(s) (including any excess cash
margin or excess cash collateral) owed or held by the party that is entitled to
the Net Settlement Amount under any other agreement or arrangement between the
parties.


Triangular Setoff Option:


10.3.2.        The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”).  At its sole option, and
without prior Notice to the Defaulting Party, the Non-Defaulting Party is hereby
authorized to setoff (i) any Net Settlement Amount against any margin or other
collateral held by a party in connection with any Credit Support Obligation
relating to the Contract; (ii) any Net Settlement Amount against any amount(s)
(including any excess cash margin or excess cash collateral) owed by or to a
party under any other agreement or arrangement between the parties; (iii) any
Net Settlement Amount owed to the Non-Defaulting Party against any amount(s)
(including any excess cash margin or excess cash collateral) owed by the
Non-Defaulting Party or its Affiliates to the Defaulting Party under any other
agreement or arrangement;  (iv) any Net Settlement Amount owed to the Defaulting
Party against any amount(s) (including any excess cash margin or excess cash
collateral) owed by the Defaulting Party to the Non-Defaulting Party or its
Affiliates under any other agreement or arrangement; and/or (v) any Net
Settlement Amount owed to the Defaulting Party against any amount(s) (including
any excess cash margin or excess cash collateral) owed by the Defaulting Party
or its Affiliates to the Non-Defaulting Party under any other agreement or
arrangement.


Other Agreement Setoffs Do Not Apply:


10.3.2.        The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”).  At its sole option and
without prior Notice to the Defaulting Party, the Non-Defaulting Party may
setoff any Net Settlement Amount against any margin or other collateral held by
a party in connection with any Credit Support Obligation relating to the
Contract.


10.3.3.        If any obligation that is to be included in any netting,
aggregation or setoff pursuant to Section 10.3.2 is unascertained, the
Non-Defaulting Party may in good faith estimate that obligation and net,
aggregate or setoff, as applicable, in respect of the estimate, subject to the
Non-Defaulting Party accounting to the Defaulting Party when the obligation is
ascertained.  Any amount not then due which is included in any netting,
aggregation or setoff pursuant to Section 10.3.2 shall be discounted to net
present value in a commercially reasonable manner determined by the
Non-Defaulting Party.


10.4.           As soon as practicable after a liquidation, Notice shall be
given by the Non-Defaulting Party to the Defaulting Party of the Net Settlement
Amount, and whether the Net Settlement Amount is due to or due from the
Non-Defaulting Party.  The Notice shall include a written statement explaining
in reasonable detail the calculation of the Net Settlement Amount, provided that
failure to give such Notice shall not affect the validity or enforceability of
the liquidation or give rise to any claim by the Defaulting Party against the
Non-Defaulting Party.  The Net Settlement Amount as well as any setoffs applied
against such amount pursuant to Section 10.3.2, shall be paid by the close of
business on the second Business Day following such Notice, which date shall not
be earlier than the Early Termination Date.  Interest on any unpaid portion of
the Net Settlement Amount as adjusted by setoffs, shall accrue from the date due
until the date of payment at a rate equal to the lower of (i) the then-effective
prime rate of interest published under "Money Rates" by The Wall Street Journal,
plus two percent per annum; or (ii) the maximum applicable lawful interest rate.


10.5.           The parties agree that the transactions hereunder constitute a
"forward contract" within the meaning of the United States Bankruptcy Code and
that Buyer and Seller are each "forward contract merchants" within the meaning
of the United States Bankruptcy Code.
 
10.6.           The Non-Defaulting Party's remedies under this Section 10 are
the sole and exclusive remedies of the Non-Defaulting Party with respect to the
occurrence of any Early Termination Date.  Each party reserves to itself all
other rights, setoffs, counterclaims and other defenses that it is or may be
entitled to arising from the Contract.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 9 of 23

--------------------------------------------------------------------------------

 
 
10.7.           With respect to this Section 10, if the parties have executed a
separate netting agreement with close-out netting provisions, the terms and
conditions therein shall prevail to the extent inconsistent herewith.


SECTION 11.   FORCE MAJEURE


11.1.           Except with regard to a party's obligation to make payment(s)
due under Section 7, Section 10.4, and Imbalance Charges under Section 4,
neither party shall be liable to the other for failure to perform a Firm
obligation, to the extent such failure was caused by Force Majeure.  The term
"Force Majeure" as employed herein means any cause not reasonably within the
control of the party claiming suspension, as further defined in Section 11.2.


11.2.           Force Majeure shall include, but not be limited to, the
following: (i) physical events such as acts of God, landslides, lightning,
earthquakes, fires, storms or storm warnings, such as hurricanes, which result
in evacuation of the affected area, floods, washouts, explosions, breakage or
accident or necessity of repairs to machinery or equipment or lines of pipe;
(ii) weather related events affecting an entire geographic region, such as low
temperatures which cause freezing or failure of wells or lines of pipe;
(iii) interruption and/or curtailment of Firm transportation and/or storage by
Transporters; (iv) acts of others such as strikes, lockouts or other industrial
disturbances, riots, sabotage, insurrections or wars, or acts of terror; and
(v) governmental actions such as necessity for compliance with any court order,
law, statute, ordinance, regulation, or policy having the effect of law
promulgated by a governmental authority having jurisdiction.  Seller and Buyer
shall make reasonable efforts to avoid the adverse impacts of a Force Majeure
and to resolve the event or occurrence once it has occurred in order to resume
performance.


11.3.           Neither party shall be entitled to the benefit of the provisions
of Force Majeure to the extent performance is affected by any or all of the
following circumstances: (i) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or
(iii) economic hardship, to include, without limitation, Seller’s ability to
sell Gas at a higher or more advantageous price than the Contract Price, Buyer’s
ability to purchase Gas at a lower or more advantageous price than the Contract
Price, or a regulatory agency disallowing, in whole or in part, the pass through
of costs resulting from this Contract; (iv) the loss of Buyer’s market(s) or
Buyer’s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in Section 11.2; or (v) the loss or failure of Seller’s gas
supply or depletion of reserves, except, in either case, as provided in Section
11.2.  The party claiming Force Majeure shall not be excused from its
responsibility for Imbalance Charges.


11.4.           Notwithstanding anything to the contrary herein, the parties
agree that the settlement of strikes, lockouts or other industrial disturbances
shall be within the sole discretion of the party experiencing such disturbance.


11.5.          The party whose performance is prevented by Force Majeure must
provide Notice to the other party.  Initial Notice may be given orally; however,
written Notice with reasonably full particulars of the event or occurrence is
required as soon as reasonably possible.  Upon providing written Notice of Force
Majeure to the other party, the affected party will be relieved of its
obligation, from the onset of the Force Majeure event, to make or accept
delivery of Gas, as applicable, to the extent and for the duration of Force
Majeure, and neither party shall be deemed to have failed in such obligations to
the other during such occurrence or event.


11.6.           Notwithstanding Sections 11.2 and 11.3, the parties may agree to
alternative Force Majeure provisions in a Transaction Confirmation executed in
writing by both parties.


SECTION 12.  TERM


This Contract may be terminated on 30 Day’s written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any
transaction(s).  The rights of either party pursuant to Section 7.6, Section 10,
Section 13, the obligations to make payment hereunder, and the obligation of
either party to indemnify the other, pursuant hereto shall survive the
termination of the Base Contract or any transaction.


SECTION 13.  LIMITATIONS


FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY.  A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH
IN SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED.  IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES
ONLY.  SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND
ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  UNLESS EXPRESSLY
HEREIN PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS
INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY
PROVISION OR OTHERWISE.  IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS
HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE
CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER
SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE.  TO THE
EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES
ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OR
OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES
CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 10 of 23

--------------------------------------------------------------------------------

 
 
SECTION 14.  MARKET DISRUPTION


If a Market Disruption Event has occurred then the parties shall negotiate in
good faith to agree on a replacement price for the Floating Price (or on a
method for determining a replacement price for the Floating Price) for the
affected Day, and if the parties have not so agreed on or before the second
Business Day following the affected Day then the replacement price for the
Floating Price shall be determined within the next two  following Business Days
with each party obtaining, in good faith and from non-affiliated market
participants in the relevant market, two quotes for prices of Gas for the
affected Day of a similar quality and quantity in the geographical location
closest in proximity to the Delivery Point and averaging the four quotes. If
either party fails to provide two quotes then the average of the other party’s
two quotes shall determine the replacement price for the Floating
Price.  "Floating Price" means the price or a factor of the price agreed to in
the transaction as being based upon a specified index.  "Market Disruption
Event" means, with respect to an index specified for a transaction, any of the
following events: (a) the failure of the index to announce or publish
information necessary for determining the Floating Price; (b) the failure of
trading to commence or the permanent discontinuation or material suspension of
trading on the exchange or market acting as the index; (c) the temporary or
permanent discontinuance or unavailability of the index; (d) the temporary or
permanent closing of any exchange acting as the index; or (e) both parties agree
that a material change in the formula for or the method of determining the
Floating Price has occurred. For the purposes of the calculation of a
replacement price for the Floating Price, all numbers shall be rounded to three
decimal places.  If the fourth decimal number is five or greater, then the third
decimal number shall be increased by one and if the fourth  decimal number is
less than five, then the third  decimal number shall remain unchanged.


SECTION 15.   MISCELLANEOUS


15.1.           This Contract shall be binding upon and inure to the benefit of
the successors, assigns, personal representatives, and heirs of the respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract.  No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non-assigning party (and shall not relieve the assigning party from
liability hereunder), which consent will not be unreasonably withheld or
delayed; provided, either party may (i) transfer, sell, pledge, encumber, or
assign this Contract or the accounts, revenues, or proceeds hereof in connection
with any financing or other financial arrangements, or (ii) transfer its
interest to any parent or Affiliate by assignment, merger or otherwise without
the prior approval of the other party.  Upon any such assignment, transfer and
assumption, the transferor shall remain principally liable for and shall not be
relieved of or discharged from any obligations hereunder.


15.2.           If any provision in this Contract is determined to be invalid,
void or unenforceable by any court having jurisdiction, such determination shall
not invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.


15.3.           No waiver of any breach of this Contract shall be held to be a
waiver of any other or subsequent breach.


15.4.           This Contract sets forth all understandings between the parties
respecting each transaction subject hereto, and any prior contracts,
understandings and representations, whether oral or written, relating to such
transactions are merged into and superseded by this Contract and any effective
transaction(s).  This Contract may be amended only by a writing executed by both
parties.


15.5.           The interpretation and performance of this Contract shall be
governed by the laws of the jurisdiction as indicated on the Base Contract,
excluding, however, any conflict of laws rule which would apply the law of
another jurisdiction.


15.6.           This Contract and all provisions herein will be subject to all
applicable and valid statutes, rules, orders and regulations of any governmental
authority having jurisdiction over the parties, their facilities, or Gas supply,
this Contract or transaction or any provisions thereof.


15.7.           There is no third party beneficiary to this Contract.


15.8.           Each party to this Contract represents and warrants that it has
full and complete authority to enter into and perform this Contract.  Each
person who executes this Contract on behalf of either party represents and
warrants that it has full and complete authority to do so and that such party
will be bound thereby.


15.9.           The headings and subheadings contained in this Contract are used
solely for convenience and do not constitute a part of this Contract between the
parties and shall not be used to construe or interpret the provisions of this
Contract.


15.10.         Unless the parties have elected on the Base Contract not to make
this Section 15.10 applicable to this Contract, neither party shall disclose
directly or indirectly without the prior written consent of the other party the
terms of any transaction to a third party (other than the employees, lenders,
royalty owners, counsel, accountants and other agents of the party, or
prospective purchasers of all or substantially all of a party’s assets or of any
rights under this Contract, provided such persons shall have agreed to keep such
terms confidential) except (i) in order to comply with any applicable law,
order, regulation, or exchange rule, (ii) to the extent necessary for the
enforcement of this Contract , (iii) to the extent necessary to implement any
transaction, (iv) to the extent necessary to comply with a regulatory agency’s
reporting requirements including but not limited to gas cost recovery
proceedings; or (v) to the extent such information is delivered to such third
party for the sole purpose of calculating a published index.  Each party shall
notify the other party of any proceeding of which it is aware which may result
in disclosure of the terms of any transaction (other than as permitted
hereunder) and use reasonable efforts to prevent or limit the disclosure.  The
existence of this Contract is not subject to this confidentiality
obligation.  Subject to Section 13, the parties shall be entitled to all
remedies available at law or in equity to enforce, or seek relief in connection
with this confidentiality obligation.  The terms of any transaction hereunder
shall be kept confidential by the parties hereto for one year from the
expiration of the transaction.


In the event that disclosure is required by a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party’s legal obligations) with the other party’s efforts to obtain protective
orders or similar restraints with respect to such disclosure at the expense of
the other party.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 11 of 23

--------------------------------------------------------------------------------

 
 
15.11.         The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties


15.12.         Any original executed Base Contract, Transaction Confirmation or
other related document may be digitally copied, photocopied, or stored on
computer tapes and disks (the “Imaged Agreement”). The Imaged Agreement, if
introduced as evidence on paper, the Transaction Confirmation, if introduced as
evidence in automated facsimile form, the recording, if introduced as evidence
in its original form, and all computer records of the foregoing, if introduced
as evidence in printed format, in any judicial, arbitration, mediation or
administrative proceedings will be admissible as between the parties to the same
extent and under the same conditions as other business records originated and
maintained in documentary form. Neither Party shall object to the admissibility
of the recording, the Transaction Confirmation, or the Imaged Agreement on the
basis that such were not originated or maintained in documentary form. However,
nothing herein shall be construed as a waiver of any other objection to the
admissibility of such evidence.
 
 
 

DISCLAIMER:  The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas.  Further, NAESB does not mandate the use of this Contract
by any party.  NAESB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT
ACKNOWLEDGES AND AGREES TO NAESB'S DISCLAIMER OF, ANY AND ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING.  EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CIRCUMSTANCES WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

 
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 12 of 23

--------------------------------------------------------------------------------

 
 

 
TRANSACTION CONFIRMATION
EXHIBIT A
 
FOR IMMEDIATE DELIVERY
 


 
 
Letterhead/Logo
 
   
 
Date: ____________, ____
Transaction Confirmation #: _________
 
 
This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated  May 12, 2009.  The terms of this Transaction Confirmation are
binding unless disputed in writing within 2 Business Days of receipt unless
otherwise specified in the Base Contract.
 
SELLER:
ConocoPhillips Company/ ConocoPhillips Alaska, Inc.           
______________________________________________
______________________________________________
Attn:   Von Hutchins                                     
                               
Phone:    (907) 265-1605­­­                                 
                               
Fax:         (918)
662-6889                                                                 
Base Contract No.   CEA 2009-01                                                
Transporter: __­­­­­­­­­­­­­­­­­­­­­­__________________________________
Transporter Contract Number: _______________________
 
BUYER:
  Chugach Electric Association, Inc.                                            
_______________________________________________
_______________________________________________
Attn: _ Suzanne Gibson, Director, Energy Resources_______
Phone: _(907) 762-4577                               
Fax: _(907) 762-4816                                       
Base Contract No. ________________________________
Transporter: _____________________________________
Transporter Contract Number: _______________________
 
 
Contract Price:  $                                  /Mcf
or                                                        
 
Delivery Period:  Begin:
                       ,                                         End:
            ,                 

 
Performance Obligation and Contract Quantity:  (Select One)
 
Firm (Fixed Quantity):
                MMcf/day
o EFP
 
Firm (Variable Quantity):
      0     MMcf/day Minimum
              MMcf/day Maximum
subject to Section 4.2. at election of
o Buyer or o Seller
Interruptible:
Up to              MMcf/day
 

 
Delivery Point(s):    See Section 16 of Base Agreement for conditions regarding
delivery
(If a pooling point is used, list a specific geographic and pipeline location):
 
Special Conditions:
 
 
Seller: __________________________________________
 
By: ____________________________________________
 
Title: ___________________________________________
 
Date: __________________________________________
 
 
Buyer:  __________________________________________
 
By: ____________________________________________
 
Title: ___________________________________________
 
Date: __________________________________________

 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 13 of 23

--------------------------------------------------------------------------------

 
 
Special Provisions Addendum
 


 
SECTION 16.  SPECIAL PROVISIONS


16.1.         Supplemental Definitions
 
 
·
2.36.  “Firm Gas Supply Tranche” shall mean the total volume of Gas equal to
100% of the Gas volumes utilized at the Bernice Lake Power Plant, the Nikiski
Power Plant and the International Power Plant, 40% of the Gas volumes utilized
at the Beluga Power Plant, and 40% of the Buyer’s share of the Southcentral
Power Plant excluding any Gas utilized to generate economy energy sales at any
or all of those facilities, up to a limit of 50 MMcf/day measured on an hourly
basis at the Delivery Points which Buyer uses to serve Buyer’s retail customers
and contracts with Matanuska Electric Association, Homer Electric Association
and City of Seward.



 
·
2.37. “Delivery Start Date” shall mean, at Buyer's election, either January 1,
2010, or the date that Marathon’s current volumetric obligation to Buyer is
exhausted, which is currently expected to occur sometime during the 2nd or 3rd
quarter of 2010.

 
·
2.38 “Firm Fixed Quantity” shall mean the base portion of the Firm Gas Supply
Tranche, measured on an hourly basis, that is demarcated based on the annually
derived methodology described in Attachment 1.

 
·
2.39 “Firm Variable Quantity” shall mean the secondary portion of the Firm Gas
Supply Tranche after subtracting the Firm Fixed Quantity at any point in
time.  There is no minimum take requirement for the Firm Variable Quantity, but
Buyer shall not purchase any portion of the Firm Variable Quantity from another
supplier absent a reduction in the Firm Variable Quantity in accordance with the
procedure described in this section or Seller's failure to deliver such Gas
volumes.  During periods in which Seller is still authorized to export LNG and
the Nikiski LNG Plant is actively exporting LNG, Buyer may, with 120 days'
advance Notice (or on shorter notice if the Parties so agree), reduce the Firm
Variable Quantity to as low as zero, or subsequently reinstate any portion of
such reduced quantity.  If Seller ceases to be authorized to export LNG or the
Nikiski LNG Plant is no longer actively exporting LNG, as described in Section
16.3(g), during the term of the Base Contract, then Buyer must, within 30 days'
Notice from Seller, make a one-time election on a fixed maximum level for Firm
Fixed Quantity plus Firm Variable Quantity (not to exceed 50 MMcf/day), which
maximum will remain in effect until December 31, 2013.

 
·
2.40 “Interruptible Gas Supply” shall have the meaning set forth in Section
16.3(f).



16.2.        Modifications to the Base Contract


 
·
Section 1.4 is deleted.

 
·
Section 2.31 is deleted.

 
·
Section 2.34 is deleted.

 
·
Section 3.2 is deleted and replaced as follows:



Except as provided in the final sentence of this Paragraph, Buyer's sole remedy
for Seller's failure to deliver Gas that Seller is obligated to deliver under
this Contract is the cost actually incurred by Buyer utilizing the Cover
Standard to purchase and transport the amount of Gas (or, if Gas is not
reasonably available, electric power) necessary to cover the shortage in excess
of the cost that would have been incurred by Buyer if Buyer had purchased that
Gas under this Contract.  Except as provided in the final sentence of this
Paragraph, Seller's sole remedy for Buyer's failure to take Gas that Buyer is
obligated to take under this Contract is the difference between the amount that
Buyer would have paid for the Gas not taken and the amount, if any, received by
Seller utilizing the Cover Standard in a contemporaneous replacement sale of the
Gas to a third party.  Imbalance Charges shall not be recovered under this
provision but Seller and/or Buyer shall be responsible for Imbalance Charges, if
any, as provided in Section 4.3.  The amount of such unfavorable difference
shall be payable fifteen (15) Business Days after presentation of the performing
party’s invoice, which shall set forth the basis upon which such amount was
calculated.  Nothing in this Agreement will restrict a Party from seeking the
remedy of specific performance with respect to a breach of this Agreement.


 
·
Section 11.3 items (iv) and (v) are to be moved, in their entirety, into Section
11.2, and added into the first sentence as items (vi) and (vii), but, in each
case, with the deletion of the phrase “except, in either case, as provided in
Section 11.2”.

 
·
A new item (viii) is inserted into the first sentence in Section 11.2, as
follows: “(viii) volcanic eruptions, which necessitate the preventative shutdown
of equipment or machinery.”

 
·
Section 12, first phrase, is deleted and replaced as follows: “This Contract
will terminate on December 31, 2016.”

 
·
The following new paragraph shall be added as Section 15.13:

 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 14 of 23

--------------------------------------------------------------------------------

 
 
15.13  Approval of this Contract by the Regulatory Commission of Alaska (RCA) is
a condition precedent for the effectiveness of this Contract.  Such approval
means a final order of the RCA, without conditions or modifications unacceptable
to the Parties, or either of them.  Approval will be deemed to have occurred on
the date that a RCA order approving the Contract without conditions or
modifications unacceptable to the Parties becomes final.
 
16.3.
Subject to the terms and conditions of this Contract, Seller shall deliver and
sell, and Buyer shall receive and pay for the Contract Quantity composed of the
Firm Gas Supply Tranche and Interruptible Gas Supply, as described and limited
below.

 
a)
Transaction Confirmations for Firm Fixed Quantities, Firm Variable Quantities,
and Interruptible Gas Supply will be established and updated as necessary, but
not less than on a quarterly basis, starting at the Delivery Start Date and
continuing until December 31, 2016, according to the principles specified within
this Special Provisions Addendum, unless mutually agreed otherwise.

 
b)
New Transaction Confirmations will be agreed per the procedures outlined in
Section 1.2 at such times that delivery circumstances necessitate such
action.  At a minimum, changes in price will require new Transaction
Confirmations on a quarterly basis.   Additional changes that are currently
contemplated include but are not limited to annual changes to the Firm Fixed
Quantity and the maximum Firm Variable Quantity.  If Buyer exercises the right
described in Section 16.1 above to increase or decrease the maximum Firm
Variable Quantity, then a new Transaction Confirmation will also be required.

 
c)
The derivation of the annual determination of the maximum Firm Fixed Quantity is
set forth in Attachment 1.

 
d)
The methodologies to be used to determine prices for Firm Fixed Quantities and
Firm Variable Quantities in the Transaction Confirmations are outlined in
Attachment 2.

 
e)
The details governing Delivery Points and daily nomination procedures are
outlined in Sections 16.4 and 16.5.

 
f)
“Interruptible Gas Supply” shall mean that quantity of Gas required by Buyer,
and provided by Seller, in excess of the Firm Gas Supply Tranche pursuant to an
interruptible Transaction Confirmation under the following conditions.  To the
extent Buyer has gas supply needs that are in excess of the then applicable Firm
Variable Quantity, Seller shall use commercially reasonable efforts to make such
interruptible volumes available to Buyer from Seller’s field production.  Seller
agrees that such commercially reasonable efforts will include curtailing the
delivery of Gas to the Nikiski LNG Plant to the extent necessary to meet these
unmet needs of Buyer provided, however, that Seller will not be obligated to
curtail deliveries to the Nikiski LNG Plant if the curtailment will result in
any material operational difficulties or technical harm to the Nikiski LNG
Plant.  During periods in which Seller is still authorized to export LNG and is
actively exporting LNG, the price for these interruptible volumes of Gas shall
be the Firm Variable Price set forth in Attachment 2; at all other times the
price will be negotiated at the time the Interruptible Transaction Confirmation
is made and shall not exceed two hundred percent (200%) of the Firm Fixed Price
set forth in Attachment 2.

 
g)
For purposes of this Section 16.3 and the definition of Firm Variable Quantity,
“Nikiski LNG Plant is actively exporting LNG” shall mean that Seller has not
provided Buyer with 90 days written Notice that the Nikiski LNG Plant is being
shutdown for the remainder of the term of this Contract and that the US
Department of Energy has been informed of such shutdown.



16.4.
Buyer will nominate to Seller in writing via electronic means at least 12 hours
in advance of the next calendar day the hourly volumes of Gas by power plant
location that Buyer desires for that entire calendar day.  Subject to Section
16.5, Seller retains the right to select the Delivery Point(s), but Seller shall
use commercially reasonable efforts to deliver Gas to Buyer at the Delivery
Points in the order of preference listed in Attachment 3 to meet the Buyer’s
nomination request.  Seller's nomination confirmation or alternative response
shall be sent to Buyer in writing via electronic means at least 9 hours in
advance of the relevant calendar day.  Should the timing of the nominations in
this Section 16.4 no longer meet the timing requirements of Transporter(s), then
Buyer and Seller will work together to adjust the nomination timing.



16.5.
It is Buyer’s responsibility to secure the necessary transportation for the Gas
downstream of the Delivery Point(s).  The costs associated with transporting
nominated Gas downstream of the Delivery Point(s) into regulated pipelines shall
be borne by the Buyer.  In order to minimize Buyer’s transportation costs, Buyer
and Seller commit to do the following:

 
a)
Buyer and Seller will meet periodically to forecast Firm Gas Supply Tranche
requirements by facility and jointly formulate plans for transporting the
required volumes of Gas in a cost effective manner.

 
b)
Buyer and Seller shall within 90 days following the execution of this Contract
work cooperatively, reasonably, and in good faith to:  (1) determine if: (a) a
direct connection from the Nikiski LNG Plant to the Nikiski power plant can be
established, and (b) a capacity expansion from the Beluga River Unit (BRU) to
the Beluga Power Plant is warranted, and (2) work to secure gas exchange
opportunities that will reduce the cost of transportation to be borne by the
Buyer.  Seller shall have no obligation to expend funds in connection with these
items.

 
c)
Seller shall make available to Buyer for delivery from BRU to the Beluga Power
Plant the quantity of BRU Gas determined by the following equation: BRU gas
takes by BRU owners other than Seller times 50%, less any reduction in Seller's
BRU gas take rights resulting from Seller's overlift position and less
quantities delivered to Buyer under the agreement listed as (2) in Attachment 4,
up to 40% of the Gas requirements at the Beluga Power Plant, excluding any Gas
utilized to generate economy energy sales.  Seller shall have the option of
transporting Gas for delivery at Seller’s expense to the Beluga Power Plant to
satisfy its obligations in the preceding sentence unless such option adversely
affects Buyer’s transportation options or operation of the Beluga Power Plant in
Buyer’s sole discretion.  In addition, any Gas production from the BRU to be
sold by Seller during the term of this Contract will first be made available to
Buyer under this Contract.  For purposes of interpretation of this Section 16.5
(c), if Seller’s working interest in BRU changes, then the percentage in the
equation in the first sentence shall be modified to maintain Buyer’s quantity of
BRU Gas from the Seller’s working interest share of BRU field production.

 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 15 of 23

--------------------------------------------------------------------------------

 

 
d)
Seller shall give Buyer first priority for all Gas delivered through the Nikiski
LNG Plant Connection (ENSTAR/APC Metering Station K277).



16.6.
To verify Seller's compliance with its obligations under 16.5(c), an independent
third party, selected by Buyer and reasonably acceptable to Seller, may perform
an audit in accordance with Section 7.6, subject to reasonable confidentiality
terms, and report the audit findings to Buyer and Seller.  To verify the Gas
requirements at the Beluga Power Plant, excluding any Gas utilized to generate
economy energy sales, for purposes of Section 16.5(c), and to verify the Gas
quantities utilized at the power plants to be served by the Firm Gas Supply
Tranche, excluding any Gas utilized to generate economy energy sales, an
independent third party, selected by Seller and reasonably acceptable to Buyer,
may perform an audit in accordance with Section 7.6, subject to reasonable
confidentiality terms, and report the audit findings to Buyer and Seller.

 
16.7
Seller will be responsible for the payment of all royalties, and any fees,
penalties and assessments attributable to the royalties, on Gas delivered under
this Contract provided that the Alaska Department of Natural Resources agrees
that the price paid under this Contract is the value of the State of Alaska's
royalty share of production under AS 38.05.180 (aa) (with the exception of
production covered by a royalty settlement agreement).  The parties will work
together to obtain acceptance by the Alaska Department of Natural Resources of
the price paid under this Contract as the value of the State of Alaska's royalty
share of production under AS 38.05.180(aa) (with the exception of production
covered by a royalty settlement agreement) within 90 days of the effective date
of this Contract.  If the parties are not successful in obtaining such
acceptance, Buyer will reimburse Seller for any royalty payments which exceed
the royalty payments that would be payable, for Gas not covered by a royalty
settlement agreement, if the price paid under this Contract was equal to the
value of the State of Alaska's royalty share of such production as determined by
the Alaska Department of Natural Resources.

 
16.8         Price Risk Management Alternative


At any time 90 days prior to noon Central Time on the last day of NYMEX trading
in futures contracts for a Month, Buyer may request Seller’s trading desk in
Houston, TX to quote a “Fixed Price” to apply to Gas to be delivered during such
Month, pursuant to this transaction.  A Fixed Price means a fixed price per
MMBtu, a fixed price plus or minus a floating basis, or a floating price plus or
minus a fixed basis.  Buyer may elect to lock the price of any quantity, so long
as quantity does not exceed the Firm Fixed Quantity, and for any term up to
December 31, 2016, for which price is to be locked.  Seller has the right to
choose a single basis location from the Firm Fixed Quantity Price basket
described in Attachment 2 which will then become the basis for that entire
portion of the Fixed Price volumes.   For billing purposes, Gas for which the
price has been fixed will be considered first Gas through the meter.  Any other
volume of Gas delivered to and received by Buyer for which the price is not
fixed, will be priced in accordance with Attachment 2.  The parties’ agreement
to a Fixed Price will be confirmed in the procedure described in Section 1.2 of
this Agreement.


If a Fixed Price is agreed to earlier than three Business Days prior to the
close of NYMEX trading in futures contracts for the Month of flow, then
notwithstanding Section 11 of this Agreement, in the event either party is
unable due to Force Majeure from delivering or receiving any quantity of Gas
subject to a Fixed Price, the following settlement shall be applicable: (i) if
the Index Price exceeds the applicable Fixed Price, Seller shall pay Buyer for
each MMBtu of Gas not delivered or received, an amount equal to the difference
between the Index Price and the Fixed Price, and (ii) if the applicable Fixed
Price exceeds the Index Price, Buyer shall pay Seller for each MMBtu of Gas not
delivered or received an amount equal to the difference between the Fixed Price
and the Index Price.


For the purposes of this Section 16.8, “Index Price” means the first of the
month index price published by Platts Inside FERC Gas Market Report that most
accurately reflects the market value of the gas for the Delivery Point on which
the Fixed Price was based as indicated on the Transaction Confirmation at the
time the Fixed Price is fixed.  1 MMBtu = 1 Mcf.


16.9
Reserves Certification



Seller must demonstrate that Seller has sufficient proven and risked probable
reserves to fulfill its commitments under this Contract.  Within 30 days
following execution of the Contract and on or before December 15th prior to the
commencement of each Contract Year, Seller will provide to Buyer a written
determination of Seller’s remaining reserve commitments during the Term under
(i) Seller’s commitments to third parties, (ii) this Contract, and (iii) any
subsequent Gas sale agreements, along with a statement that proven and/or risked
probable reserves are sufficient to cover all such commitments.  Upon reasonable
request by Buyer, Seller will make such data and information (and reasonable
access to relevant personnel of Seller) as may be reasonably necessary for Buyer
to evaluate the written determination of Seller's proven and risked probable
reserves. Buyer will take all reasonable steps to preserve the confidentiality
of the data received from Seller under this Section 16.9.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 16 of 23

--------------------------------------------------------------------------------

 

16.10
Additional Firm Fixed Quantities



For calendar years 2014 through 2016, Seller shall deliver and sell, and Buyer
shall receive and pay for a new “2.36 Firm Gas Supply Tranche” composed of the
Firm Fixed Quantities described and limited below:
 
a)
Calendar year: 2014 - 25 MMscf/day, 2015 – 17 MMscf/day, 2016 – 8 MMscf/day.

 
b)
All volumes delivered under these Transaction Confirmations shall be deemed to
be the first volumes received by Buyer.

 
c)
Pricing shall be in accordance with Attachment 2.

 
d)
All other provisions of this Contract apply.



16.11
New Taxes



Notwithstanding anything in Section 6 to the contrary and after March 31, 2013,
Buyer will reimburse Seller for any Production Taxes (as defined and set by AS
43.55.011, as amended, replaced, or supplemented from time to time) or other new
taxes attributable to the operations and transactions contemplated by this
Contract in excess of $0.25 per Mcf of Gas.


16.12
Arbitration

 
Any dispute arising, in whole or in part, with respect to billing or Contract
Price and not otherwise resolved by the Parties will be settled by arbitration
in accordance with the CPR Rules for Non-Administered Arbitration then currently
in effect ("CPR Rules") of the International Institute for Conflict Prevention &
Resolution, and judgment on the award rendered by the arbitrator(s) may be
entered and enforced in any court of competent jurisdiction.  Any provisions
available within the CPR Rules to expedite the proceeding will apply to the
proceeding unless otherwise agreed by the Parties.
 
 
16.13
Court

 
Except as provided in Section 16.12, all disputes arising under this Agreement
not otherwise resolved by the Parties will be resolved in the state courts of
Alaska in Anchorage, Alaska.  Each Party, to the extent permitted by law,
knowingly, voluntarily, and intentionally waives its right to a trial by jury in
any action or other legal proceeding arising out of or relating to this
Agreement and the transactions it contemplates.  This waiver applies to any
action or legal proceeding, whether sounding in contract, tort, or otherwise.
 
16.14      Commitment Regarding Beluga Power Plant
 
Seller and Buyer affirmatively commit to work together in good faith to create a
commercially reasonable backup mechanism that will ensure a controlled shutdown
of the Beluga Power Plant in the event of a loss of gas from the Beluga River
Unit that interrupts the gas supply to the Beluga Power Plant.  Such a backup
mechanism may consist of engineering design, operational facilities, commercial
contracts and protocols that ensure the Beluga Power Plant will have sufficient
gas supplies to effect a controlled shutdown.


16.15       Royalty in Kind


If the State of Alaska elects to take its royalty in kind, then Seller will have
the right, in its sole discretion, to reduce Seller's gas delivery obligations
under this Contract by notifying Buyer, within sixty (60) Days after Seller
receives formal notice from the state that it intends to take its royalty in
kind, of the quantities of Gas that Seller is unable to commit to deliver as a
consequence of the royalty gas diversion.  Seller's notice will include new
Transaction Confirmations for the relevant period establishing adjusted Firm
Fixed Quantities and Firm Variable Quantities.  Any reduction under this
paragraph in Seller's Gas delivery obligations will be proportionate to all of
Seller's local end-user delivery obligations from Cook Inlet production.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 17 of 23

--------------------------------------------------------------------------------

 
 
Attachment 1
Derivation of the Annual Value for Maximum Firm Fixed Quantity


For all years of the Base Contract (CEA 2009-001), the maximum Firm Fixed
Quantity for a given year shall be determined using the following methodology,
with the possible exception of calendar year 2010, which possible modifications
are described in the last paragraph below:


By not later than December 15th in any year in which Seller is required to make
deliveries under this Contract in the following year, Buyer shall provide a
schedule indicating the total daily Gas utilized by generation plant (exclusive
of any Gas used to generate economy energy) for January 1 through November 30 of
that same year.  The total daily volume used at all of Buyer’s plants will be
sorted to determine the lowest 30 days of total Gas usage for that year.  Once
the low 30 days have been determined, volumes utilized at the Beluga Power Plant
will be multiplied by 40%.  The result will be added to the Gas utilized at all
other power plants to determine the total Gas used for that given day.  The
simple average of the low 30 days will then be multiplied by 1.15 to determine
the annual value for maximum Firm Fixed Quantity, which value will have a
minimum of 34.5 MMcf/day and a maximum of 36.5 MMcf/day.   An example of this
calculation using 2008 data is provided as follows:
 
2008 Gas Volumes
                   
Total Daily Volumes Sorted Lowest to Highest
   
Average of lowest 30 days:
31,755
                                                 
Actual
Day
Total
Volumes
Beluga
Nikiski
Bernice
Lake
IGT
40% of
Beluga
100% of
Nikiski
100% of
Bernice
100% of
IGT
Total COP
Tranche
Days
181
53,201
50,949
0
2,251
0
20,380
0
2,251
0
22,631
1
118
58,402
46,640
11,601
161
0
18,656
11,601
161
0
30,418
2
96
59,417
48,078
11,339
0
0
19,231
11,339
0
0
30,570
3
104
59,428
47,558
11,871
0
0
19,023
11,871
0
0
30,894
4
103
59,736
47,551
12,045
140
0
19,020
12,045
140
0
31,205
5
180
59,746
53,575
2,316
3,856
0
21,430
2,316
3,856
0
27,601
6
168
59,837
43,556
11,223
5,058
0
17,422
11,223
5,058
0
33,703
7
105
60,198
48,040
11,987
172
0
19,216
11,987
172
0
31,374
8
97
60,573
49,352
10,813
408
0
19,741
10,813
408
0
30,962
9
131
60,620
46,997
11,424
2,199
0
18,799
11,424
2,199
0
32,422
10
169
60,857
41,737
11,214
6,939
967
16,695
11,214
6,939
967
35,815
11
186
60,909
53,101
2,272
5,536
0
21,241
2,272
5,536
0
29,049
12
106
61,038
48,969
12,069
0
0
19,588
12,069
0
0
31,656
13
119
61,071
49,459
11,613
0
0
19,783
11,613
0
0
31,396
14
132
61,198
46,841
11,424
2,932
0
18,736
11,424
2,932
0
33,093
15
102
61,252
49,207
12,045
0
0
19,683
12,045
0
0
31,728
16
159
61,704
48,870
11,223
1,610
0
19,548
11,223
1,610
0
32,382
17
90
61,843
49,887
11,957
0
0
19,955
11,957
0
0
31,911
18
117
61,863
50,479
11,385
0
0
20,191
11,385
0
0
31,576
19
120
61,895
50,282
11,613
0
0
20,113
11,613
0
0
31,725
20
110
61,973
50,556
11,418
0
0
20,222
11,418
0
0
31,640
21
166
63,001
50,396
11,223
1,383
0
20,158
11,223
1,383
0
32,764
22
174
63,177
50,350
10,935
1,891
0
20,140
10,935
1,891
0
32,967
23
141
63,266
47,210
11,333
4,723
0
18,884
11,333
4,723
0
34,940
24
171
63,272
49,354
10,920
2,999
0
19,741
10,920
2,999
0
33,660
25
111
63,308
51,500
11,371
438
0
20,600
11,371
438
0
32,409
26
107
63,475
49,851
12,049
1,576
0
19,940
12,049
1,576
0
33,565
27
101
63,578
51,189
12,045
344
0
20,476
12,045
344
0
32,865
28
114
63,578
52,200
11,379
0
0
20,880
11,379
0
0
32,258
29
162
63,743
50,454
11,223
2,066
0
20,182
11,223
2,066
0
33,471
30

 
 
If the Delivery Start Date is determined by the Buyer to be January 1, 2010,
then Buyer and Seller will jointly decide the maximum Firm Fixed Quantity for
the calendar year 2010 no later than August 1, 2009.  Under such circumstances,
the Firm Fixed Quantity will remain fixed at the determined level until January
1, 2011, unless otherwise agreed by Buyer and Seller.  Additionally, the Firm
Variable Quantity will be correspondingly reduced by the same aggregate
percentage as the Firm Fixed Quantity was reduced.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006


 
Page 18 of 23

--------------------------------------------------------------------------------

 
 
Attachment 2
Pricing Determinations


Firm Fixed Quantity Price (from Delivery Start Date to December 31, 2016): The
Contract Price will be the simple arithmetic average of the Platt’s Gas Daily
midpoint prices for each “flow day” from the set of pricing locations listed
below:


El Paso, Permian Basin; under the heading Permian Basin Area,
Waha; under the heading Permian Basin Area,
ANR, Okla.; under the heading Oklahoma,
Columbia Gulf, La.; under the heading Louisiana-Onshore South,
Agua Dulce Hub; under the heading South-Corpus Christi.


As an example, assume the following reported prices (per MMBtu) for a given day:


El Paso, Permian Basin
  $ 3.500  
Waha
  $ 3.585  
ANR, Okla.
  $ 3.485  
Columbia Gulf, La.
  $ 4.760  
Agua Dulce Hub
  $ 4.245  
Total
  $ 19.575  
divide by 5
    5  
Daily Average
  $ 3.915  



The conversion to Mcf will assume 1 MMBtu = 1 Mcf; therefore, the Contract Price
for the example trading day above would be $3.915/Mcf.  The Contract Price will
be adjusted on a quarterly basis at the beginning of each quarter (January 1,
April 1, July 1, and October 1) based upon the aggregate average price for all
“flow days” of the immediately preceding quarter (i.e. 3rd quarter price will be
based upon the April 1 through June 30 prices).  If a price does not post for a
particular location for a given “flow day(s)”, then the price from the last
posted flow day and the next posted flow day will be averaged to replace the
missing data for that location.  There will not be a reservation fee.


If the Delivery Start Date is determined by the Buyer to be January 1, 2010,
then for the time period of January 1, 2010 through June 30, 2010, there will be
a price collar in effect which will have a price floor of $5.75/Mcf and a price
ceiling of $6.25.


Firm Variable Quantity Price (from Delivery Start Date to March 31, 2011): The
Contract Price will be the average monthly price applicable for Kenai LNG
delivered into Japan (as reported by Seller) times 95%.  As an example, assume
the following prices (per MMBtu) for a given quarter:
 
April
  $ 6.559  
May
  $ 6.542  
June
  $ 5.999            
Total
  $ 19.100  
divide by 3
    3  
Monthly Average
  $ 6.367  
Multiply by 95%
     0.95  
Firm Variable Price for 3rd Quarter
  $ 6.048  



The conversion to Mcf will assume 1 MMBtu = 1 Mcf; therefore the Contract Price
for the example quarter above would be $6.048/Mcf.  The Contract Price will be
adjusted on a quarterly basis at the beginning of each quarter (January 1, April
1, July 1, and October 1) based upon the average monthly price of the
immediately preceding quarter (i.e. 3rd quarter price will be based upon the
April  through June monthly prices).  No reservation fee will apply to these
volumes.  The Firm Variable Price will be capped at a value of 200% times the
Firm Fixed Quantity Price for the corresponding time period.


Firm Variable Price (from April 1, 2011 to December 31, 2013): The Contract
Price will be the “Platt’s National Average Price” as published in Platt’s Gas
Daily for each “flow day” times 120%.  As an example, assume the following
reported price (per MMBtu) for a given day:
 
Platt’s National Average Price
  $ 4.570  
multiply by 120%
     1.20  
Daily Price
  $ 5.484  



The conversion to Mcf will assume 1 MMBtu = 1 Mcf; therefore, the Contract Price
for the example trading day above would be $5.484/Mcf.  The Contract Price will
be adjusted on a quarterly basis at the beginning of each quarter (January 1,
April 1, July 1, and October 1) based upon the average price for all “flow days”
of the immediately preceding quarter (i.e. 3rd quarter price will be based upon
the April 1 through June 30 prices).  No reservation fee will apply to these
volumes.  The Firm Variable Price will be capped at a value of 200% times the
Firm Fixed Quantity Price for the corresponding time period.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 19 of 23

--------------------------------------------------------------------------------

 
 
If (i) certain data or information required to calculate one or more of the
prices herein is not or no longer available, or (ii) any Party, based on
reasonable evidence, believes in good faith that (A) such data or information
has been computed or published in error, or (B) the basis of calculating or
reporting such data or information has changed so as to materially alter the
validity of the Energy Price determination as originally contemplated, then
either Party may notify, in writing, the other Party of such deficiencies or
beliefs.  The Parties will meet within five (5) Business Days after notice is
received by the receiving Party and will determine if the deficiencies or
beliefs are valid and, to the extent they are, will agree on appropriate
amendments to the basis for calculating the Energy Price.  If the Parties do not
execute an amendment within fifteen (15) Business Days after the meeting, either
Party may seek to resolve the dispute in accordance with Section 16.12.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006


 
Page 20 of 23

--------------------------------------------------------------------------------

 
 
Attachment 3
Delivery Points
 
All Gas sold and purchased under this Contract for the Beluga Power Plant will
be delivered by Seller into one or more of the following designated "Delivery
Points" as provided in Sections 16.4 and 16.5.  The Delivery Points are listed
below in order of Buyer's preference, which order may be changed by written
notice from Buyer to Seller's representative listed in the relevant Transaction
Confirmation.
 
 
1.
The inlet to Buyer’s facilities connected to the Beluga Unit Area Connection (to
CEA off of the Beluga River field) – At the downstream flange of Beluga River
Unit’s meter at or near the outlet of the Beluga River Unit’s gas filter
building located within the West ½ of the Southwest ¼ of Section 26, Township 13
North, Range 10 West, Kenai Peninsula Borough, Seward Meridian, State of Alaska.

 
 
2.
Nikiski LNG Plant Connection (ENSTAR/APC Metering Station K277) – At the
downstream flange of the connection between Seller's affiliate's piping at the
Nikiski LNG Plant and ENSTAR's lateral from ENSTAR's Royalty Pipeline, located
in the North ½ of the Southwest ¼ of the Southwest ¼ of Section 22, Township 7
North, Range 12 West, Kenai Peninsula Borough, Seward Meridian, State of Alaska.

 
 
3.
The Kenai-Anchorage Pipeline – Kenai Unit Area Connection (ENSTAR/APC Station
K670, Meters 500 & 505).  At the upstream flange of the Alaska Pipeline
Company's master meter located at or near the inlet of the Alaska Pipeline
Company's Kenai-Anchorage pipeline in Section 30, Township 5 North, Range 11
West, Kenai Peninsula Borough, Seward Meridian, State of Alaska.

 
 
4.
The Kenai Kachemak Pipeline – KKPL-APC Interconnection Point (MSN 601).  At the
downstream weld of the 8-inch electronic isolation fitting, located just outside
of KKPL's meter building, between the northern terminus of the KKPL and the
APL's lateral to the inlet of the APC’s Kenai-Anchorage pipeline in Southeast ¼
of Section 30, Township 5 North, Range 11 West, Kenai Peninsula Borough, Seward
Meridian, State of Alaska.

 

 
5.
Nikiski LNG Plant Connection (KNPL Metering Station 410) – At the upstream
flange of the eight (8) inch lateral valve immediately upstream of the KNPL 403
meter connection that is downstream of Seller's affiliate's piping off of the
KNPL 410 meter at the Nikiski LNG Plant, located in the North ½ of the Southwest
¼ of the Southwest ¼ of Section 22, Township 7 North, Range 12 West, Kenai
Peninsula Borough, Seward Meridian, State of Alaska.

 
All Gas sold and purchased under this Contract for the Bernice Lake Power Plant,
the Nikiski Power Plant, the International Power Plant, and Southcentral Power
Plant will be delivered by Seller into one or more of the following designated
"Delivery Points" as provided in Sections 16.4 and 16.5.  The Delivery Points
are listed below in order of Buyer's preference, which order may be changed by
written notice from Buyer to Seller's representative listed in the relevant
Transaction Confirmation.
 
 
1.
A direct connection to the Nikiski LNG facility, as contemplated in Section
16.5(b).

 
 
2.
Nikiski LNG Plant Connection (KNPL Metering Station 410) – At the upstream
flange of the eight (8) inch lateral valve immediately upstream of the KNPL 403
meter connection that is downstream of Seller's affiliate's piping off of the
KNPL 410 meter at the Nikiski LNG Plant, located in the North ½ of the Southwest
¼ of the Southwest ¼ of Section 22, Township 7 North, Range 12 West, Kenai
Peninsula Borough, Seward Meridian, State of Alaska.

 
 
3.
Nikiski LNG Plant Connection (ENSTAR/APC Metering Station K277) – At the
downstream flange of the connection between Seller's affiliate's piping at the
Nikiski LNG Plant and ENSTAR's lateral from ENSTAR's Royalty Pipeline, located
in the North ½ of the Southwest ¼ of the Southwest ¼ of Section 22, Township 7
North, Range 12 West, Kenai Peninsula Borough, Seward Meridian, State of Alaska.

 
 
4.
The Kenai-Anchorage Pipeline – Kenai Unit Area Connection (ENSTAR/APC Station
K670, Meters 500 & 505).  At the upstream flange of the Alaska Pipeline
Company's master meter located at or near the inlet of the Alaska Pipeline
Company's Kenai-Anchorage pipeline in Section 30, Township 5 North, Range 11
West, Kenai Peninsula Borough, Seward Meridian, State of Alaska.

 
 
5.
The Kenai Kachemak Pipeline – KKPL-APC Interconnection Point (MSN 601).  At the
downstream weld of the 8-inch electronic isolation fitting, located just outside
of KKPL's meter building, between the northern terminus of the KKPL and the
APL's lateral to the inlet of the APC’s Kenai-Anchorage pipeline in Southeast ¼
of Section 30, Township 5 North, Range 11 West, Kenai Peninsula Borough, Seward
Meridian, State of Alaska.

 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006


 
Page 21 of 23

--------------------------------------------------------------------------------

 
 
 
6.
Beluga Unit Area Connection (ENSTAR/APC Station 8601. Meters 170 A & B) – At the
upstream flange of Alaska Pipeline Company's meter at or near the inlet of
Alaska Pipeline Company's Beluga-Anchorage pipeline located within the West ½ of
the Southwest ¼ of Section 26, Township 13 North, Range 10 West, Kenai Peninsula
Borough, Seward Meridian, State of Alaska.

 
Additional Delivery Points may be added by mutual consent of Buyer and Seller.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006


 
Page 22 of 23

--------------------------------------------------------------------------------

 
 
 Attachment 4
Seller’s Prior Gas Supply Contracts


Pursuant to Section 16, the following contracts (but not including extensions of
these contracts) have relevance to Seller’s obligations if they are in effect at
that time:
 
1) Agreement between Shell Oil Company and Alaska Pipeline Company dated
December 20, 1982, which expires on December 31, 2009.
 
 
·
Letter Agreement dated May 24, 1983 amending Agreement between Shell Oil Company
and Alaska Pipeline Company dated December 20, 1982.

 
 
·
Agreement between Shell Western E & P, Inc. and Alaska Pipeline Company dated
January 26, 1988 amending Agreement between Shell Oil Company and Alaska
Pipeline Company dated December 20, 1982.

 
 
·
Partial assignment of Agreement between Shell Oil Company and Alaska Pipeline
Company dated December 20, 1982, as amended, from Shell Western E & P, Inc. to
ARCO Alaska, Inc. effective October 1, 1989.

 
 
·
Agreement between ARCO Alaska, Inc. and Alaska Pipeline Company dated November
15, 1991, to amend an assigned interest in the Agreement between Shell Oil
Company and Alaska Pipeline Company, dated December 20, 1982, as amended.

 
2) Agreement for the Sale and Purchase of Natural Gas between Chugach Electric
Inc., and ARCO Alaska, Inc., dated April 21, 1989, which expires on or about May
2011.


3) Gas Sale and Purchase Agreement between Fairbanks Natural Gas, LLC and
ConocoPhillips Alaska, Inc., dated December 21, 2007.


4) Gas Sales Agreement between ConocoPhillips Alaska, Inc. and Alaska Pipeline
Company dated December 1, 2008, which expires December 31, 2010.
 
Copyright © 2006 North American Energy Standards Board, Inc.
NAESB Standard 6.3.1
All Rights Reserved
September 5, 2006

 
 
Page 23 of 23

--------------------------------------------------------------------------------